OFFICE OF STAN STANART
                                         COUNTY CLERK, HARRIS COUNTY, TEXAS
                                             COUNTYCIVILCOURTSDEPARTMENT                   FILED IN
                                                                                    1st COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
         6, 2015
                                                                                    1/6/2015 4:19:47 PM
       of Appeals                                                                   CHRISTOPHER A. PRINE
301Fannin                                                                                   Clerk
Houston,Texas77002

SUBJ:                       of Clerk’s Record
                   _
REF: Appellate#N/A                    Court#l053559
                   # Three (3)                                                               _

                                              SAN LUCAS APARTMENTS
                                                        VS.  ·
                                               VIRIAN DAMARYSREYES


        This            is to inform you                   Re es, has not paid for the Original Clerk’s Record in the

above referenced case. The appellant was                by mailed of the cost for the Record on November 10 2014.

As of               6         no fees have been posted for this Record. If I can be of any further assistance contact

me at 713 755-9425. The original letter will be electronically                 with the First Court of Appeals on

  62015.
Janua
Sincerely,

StanStanart
CountyClerk
/S/JoshuaAle ria
Joshua Alegria                                                                               `
Deputy Clerk




                                                  1525• Houston,        • (713)755-6421
                                                              TX77251-1525
             No.          (Rev.08/15/2011)           WWW.CCLERK.HCTX.NET                      Page I ofl




                                                                                                                 1
                                                                                                                                                                           on   11/11/2014       1 :03:23       PM


                                                                           OFFICE             OF        STAN             STANART
                                                                       COUNTY              CLERK,       HARRIS             COUNTY,                   TEXAS
                                                                                   CIVIL       COURTS            DEPARTMENT




                                                                                                 COST         LETTER


November              11,     2014


Virian       Reyes
6111       Glenmont            Drive
Houston,         Texas             77081


RE:       DOCKET               NO.         1053559,          COUNTY                         COURT        AT      LAW            Three        (3)


                                                                                     SAN LUCAS APARTMENTSvs.

                                                                                      VIRIAN DAMARYS REYES


Dear Virian Reyes,

              In accordance                   to TRAP           35.3(a),     I am notifying    you            that                      is                   for   the                 ofthe
Clerk’s       Record           from         the     Notice      of Appeal       that was filed   on        November                   7, 2014.         Please      remit   payment    in the          of cash,
cashier       check,         credit         card,    or money          order    (personal   checks             will      not     be                          payable       to STAN    STANART,         County
Clerk.       If you         have      any      questions     about          the   Record      contact    me          at (713)      755-9425.


Sincerely,


STAN         STANART,                  County           Clerk




             Alegria
Deputy        Clerk1>.o.




                                                                                            1525 I               TX 7725171525               I     (713)
                               H7017147 (Rev.                                                                                                                                           1 of 1




                                                                                                                                                                                                            2